internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index no control no tam-101734-00 cc dom p si b8 feb district_director taxpayer name taxpayer address taxpayer identification no periods involved no conference held issue is the taxpayer primarily liable for the tax imposed by sec_4051 of the internal_revenue_code on the sale and installation of a truck axle when a truck dealer the taxpayer that sells a new taxable truck body and installs it on a new customer-owned chassis also installs on the chassis a truck axle that it sells to the customer conclusion the taxpayer is not primarily liable for the tax imposed by sec_4051 on the sale and installation of a truck axle when the taxpayer sells a new taxable truck body and installs it on a new customer-owned chassis and also installs on the chassis a truck axle that it sells to the customer facts the taxpayer manufactures and sells at retail taxable truck bodies that it installs on customer-owned chassis sometimes in conjunction with the installation of a body the taxpayer also installs an additional axle or axles on the chassis to increase the load carrying capacity of the vehicle law and analysis sec_4051 imposes a tax of percent on the first_retail_sale of certain enumerated articles including in each case parts or accessories sold on or in connection therewith or with the sale thereof including automobile truck chassis and bodies sec_4051 imposes a tax of percent of the price of any part or accessory and its installation if the owner of any vehicle that contains an article taxable under sec_4051 installs or causes to be installed any part or accessory on the vehicle within six months after the date the vehicle is placed_in_service the installer of the part or accessory is secondarily liable sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of provides that with regard to parts or accessories sold on or in connection with chassis bodies or tractors if a taxable chassis body or tractor is sold by a retailer without parts or accessories essential for the operation or appearance of the taxable article the sale of such parts or accessories by the retailer will be considered in the absence of evidence to the contrary to have been made in connection with the sale of the taxable article even though they are shipped separately at the same time or on a different date the district argues that the axle is sold in connection with the sale of the truck body because the additional axle increases the weight carrying capacity of the vehicle providing additional support for the body we disagree axles are components of a truck chassis rather than a truck body see for example revrul_75_129 1975_1_cb_336 accordingly when an axle or axles are installed on a truck chassis the installation is not in connection with the sale of a body within the meaning of sec_4051 but with the chassis a different taxable article under sec_4051 and the temporary regulations thus the owner of the chassis at the time of installation is the owner of a vehicle to which the parts or accessories are installed within the meaning of sec_4051 and is the person on whom the tax imposed by sec_4051 is primarily imposed caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted as provided in sec_4051 the taxpayer is secondarily liable as installer of the axle
